Ibach, J.
The record in this case is practically identical with the record in the case of Mitcheltree School Tp. v. Baker (1913), 53 Ind. App. 473, 101 N. E. 1037. The same questions are presented by the pleadings, the same rulings were made in the trial court, and the same errors are assigned here. Upon the authority of that case the judgment is reversed, with directions to the trial court to overrule appellee’s demurrer to appellant’s answer, and for further proceedings not inconsistent with the opinion in that case.